Citation Nr: 0527565	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-20 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a spinal 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a chronic headache 
disorder.  

4.  Entitlement to an increased disability rating for 
retropatellar pain syndrome of both knees, currently 
evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from September 
1977 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Specifically, in that decision, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim of entitlement to service 
connection for a chronic headache disability had not been 
received.  Also in the May 2002 determination, the RO denied 
the issues of entitlement to service connection for neck and 
left shoulder disabilities and entitlement to a disability 
rating greater than 10 percent for the service-connected 
retropatellar pain syndrome of both knees.  

After receiving notification of the May 2002 decision, the 
veteran perfected a timely appeal with respect to the denial 
of these claims.  Thereafter, in March 2004, the Board 
determined that new and material evidence sufficient to 
reopen the previously denied claim of entitlement to service 
connection for a chronic headache disability had, in fact, 
been received.  Consequently, the Board granted the veteran's 
petition to reopen this previously denied claim and remanded 
the de novo issue of entitlement to service connection for a 
chronic headache disability to the RO, through the Appeals 
Management Center (AMC) for further evidentiary development.  
In addition, the Board remanded the veteran's remaining 
service connection and increased rating claims to the RO, 
through the AMC, for further evidentiary development.  
Following completion of the requested actions as well as a 
continued denial of the issues remaining on appeal, the AMC 
returned the veteran's case to the Board for final appellate 
review.  

Further review of the claims folder indicates that, in June 
2003, the veteran presented testimony at a personal hearing 
conducted before a Veterans Law Judge (VLJ) at the RO.  In a 
July 2005 letter, the Board informed the veteran that the VLJ 
who had conducted the personal hearing in June 2003 no longer 
worked at the Board.  In addition, the Board explained to the 
veteran that the law required him to be accorded an 
opportunity for another personal hearing (e.g., one before a 
current VLJ).  Thus, the Board asked the veteran to respond 
as to whether he desired to present testimony at another 
personal hearing before a VLJ in Washington, D.C., at the RO, 
or via videoconferencing or whether he wished to decline this 
opportunity.  The Board specifically stated that, if the 
veteran did not respond within 30 days from the date of the 
July 2005 letter, the Board would assume that he did not want 
another hearing and would, therefore, proceed to adjudicate 
his claims based upon the current evidence of record.  The 
veteran failed to respond to the Board's July 2005 letter.  
As such, the Board will proceed to adjudicate the issues 
remaining on appeal based upon the evidence currently of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran did not exhibit chronic disability of the 
spine in service, and a chronic spine disability is not 
otherwise associated with his active duty.  

3.  The veteran did not exhibit chronic disability of the 
left shoulder in service, and a chronic left shoulder 
disability is not otherwise associated with his active duty.  

4.  The veteran did not exhibit a chronic headache disability 
in service, and such a disorder is not otherwise associated 
with his active duty.  

5.  The bilateral retropatellar pain syndrome is manifested 
by complaints of pain, however, normal range of motion, no 
swelling, and stability of both knees as well as a normal 
gait have been shown.  




CONCLUSIONS OF LAW

1.  A spinal disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  A left shoulder disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  A chronic headache disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

4.  The criteria for a disability rating greater than 
10 percent for the service-connected bilateral retropatellar 
pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, & 5261 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in October 2001 and March 2004 in the 
present case, VA informed the veteran of the type of evidence 
necessary to support his claims.  (The Board acknowledges 
that, even following the March 2004 decision in which the 
Board granted the veteran's petition to reopen his previously 
denied claim for service connection for headaches and 
remanded the de novo issue for further evidentiary 
development, the AMC, in its March 2004 letter, continued to 
describe this issue as whether new and material evidence had 
been received sufficient to reopen the previously denied 
claim for service connection for a chronic headache 
disability.  Importantly, however, after furnishing the March 
2004 letter and obtaining additional evidence pertinent to 
the veteran's headaches claim, VA issued a supplemental 
statement of the case (SSOC) in April 2005 in which the type 
of evidence necessary to support the de novo issue of 
entitlement to service connection for a chronic headache 
disability was discussed.  As such, the Board concludes that 
the veteran was adequately informed of the type of evidence 
necessary to support his claim for service connection for a 
chronic headache disability.  

Also in the October 2001 and March 2004 letters, VA notified 
the veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to the issues on appeal 
but that he must provide enough information so that the 
agency could request the relevant records.  VA also discussed 
the attempts already made to obtain relevant evidence with 
regard to these claims.  Further, VA notified the veteran of 
his opportunity to submit "additional things," "any 
evidence or information that . . . [he] may have pertaining 
to . . . [his] claim," and "information describing 
additional evidence or the evidence itself."  Thus, he may 
be considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the May 2002 rating decision, the November 2002 
statement of the case (SOC), and the April 2005 SSOC notified 
the veteran of the relevant criteria and evidence necessary 
to substantiate his claims on appeal.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in March 2004 was not given prior to 
the first adjudication of the issues on appeal, the content 
of the notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an SSOC was provided 
to the veteran in April 2005.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  In addition, the veteran has been accorded 
multiple pertinent VA examinations during the current appeal.  
Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issues on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's claims based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

1.  Spinal Disability

The veteran asserts that he injured his spine while operating 
a military vehicle during active duty in 1983 and that this 
injury has caused persistent neck and back pain.  See, e.g., 
June 2003 hearing transcript (T.) at 4-6.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  Service medical 
records reflect treatment for complaints of low back pain in 
May 1992; x-rays were normal and the impression was lumbar 
strain/sprain.  The veteran was treated for complaints of low 
back pain in April 1996.  Importantly, however, the remainder 
of the service medical records is negative for complaints of, 
treatment for, or findings of a spine disorder.  In fact, the 
retirement examination, which was conducted one year later in 
May 1997, demonstrated that the veteran's spine was normal.  

According to relevant post-service medical records, in 
January 2000, the veteran sought treatment for complaints of 
neck pain and spasm.  X-rays taken of his cervical spine at 
that time, and additional radiographic films subsequently 
taken in November 2000, were normal.  The first competent 
evidence of a cervical spine disorder is dated in August 
2001.  Specifically, magnetic resonance imaging (MRI) 
completed on the veteran's cervical spine at that time 
reflected the presence of congenital stenosis with a small 
right paracentral herniation at the C5-C6 level.  An 
electromyograph completed on the veteran's cervical spine in 
the same month illustrated left C7 radiculopathy.  

On VA examination in January 2005, the diagnoses included 
cervical disc disease and strain and lumbar strain.  Based on 
those test results, the examiner who conducted a VA 
examination of the veteran's spine in January 2005 diagnosed 
cervical disc disease and chronic cervical strain.  
Significantly, the examiner, who had the opportunity to 
review the veteran's claims folder, essentially concluded 
that no association existed between these diagnosed cervical 
spine disorders and the veteran's active military duty.  In 
support of this conclusion, the examiner cited the lack of 
evidence of continuity of pertinent symptomatology.  
Importantly, the claims folder contains no evidence refuting 
this examiner's opinion.  

Clearly, the claims folder contains no competent evidence 
supporting a finding of the existence of the veteran's spine 
disability (which has been characterized as cervical disc 
disease and chronic cervical strain based upon radiographic 
and neurological testing findings of congenital stenosis with 
a small right paracentral herniation at the C5-C6 level and 
left C7 radiculopathy) during his active military duty.  The 
veteran was treated for acute lumbar strain/sprain, but 
chronic low back disability was not exhibited in service.  No 
chronic cervical spine disability was shown during the 
veteran's active military duty.  In fact, the May 1997 
retirement examination demonstrated that the veteran's spine 
was normal.  

Additionally, the currently diagnosed spinal disabilities 
have not been found to be otherwise related to the veteran's 
active service.  In this regard, the Board notes that the 
examiner who had conducted the January 2005 VA spine 
examination expressed his opinion that the veteran's disc 
disease and chronic cervical strain are not related to his 
active military duty.  In support of this conclusion, the 
examiner cited the lack of evidence of continuity of 
pertinent symptomatology.  Importantly, the claims folder 
contains no competent evidence refuting this medical opinion.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a neck disability.  The doctrine of reasonable 
doubt is, therefore, not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  



2.  Left Shoulder Disability

The veteran has asserted that the in-service 1983 injury to 
his spine also resulted in his development of persistent left 
shoulder pain.  See, e.g., T. at 4.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  In this regard, the 
Board acknowledges that service medical records reflect 
treatment for complaints of left shoulder pain for the past 
two weeks in November 1977.  A physical examination 
demonstrated good movement of this joint.  Tight muscles were 
assessed.  At a periodic examination completed in July 1988, 
the veteran described left shoulder pain but denied having 
any treatment.  This evaluation demonstrated that the 
veteran's upper extremities were normal.  No left shoulder 
pathology was shown.  Importantly, however, although at the 
May 1997 retirement examination the veteran reported having 
continued left shoulder pain which worsened with prolonged 
driving, a physical evaluation demonstrated that the 
veteran's upper extremities were normal.  No left shoulder 
pathology was shown.  

Post-service VA and private medical records which have been 
obtained and associated with the claims folder do not provide 
evidence of complaints of, or treatment for, left shoulder 
pathology.  Specifically, these reports do not illustrate any 
evidence of a diagnosed left shoulder disability.  In fact, a 
VA joints examination conducted on the veteran's left 
shoulder in January 2005 demonstrated no tenderness to 
palpation, and normal range of motion, of this joint.  X-rays 
taken of the veteran's left shoulder at that time were 
normal.  Significantly, the examiner concluded that the 
examination results did not support a diagnosis of a left 
shoulder disability.  The examiner explained that the 
veteran's left shoulder discomfort, or pain, "is more likely 
than not related to his cervical disc disease."  

Without competent evidence of a diagnosed left shoulder 
disability associated with active military duty, service 
connection for such a joint disorder cannot be awarded.  
Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a left shoulder disability.  The doctrine of 
reasonable doubt is, therefore, not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

3.  Chronic Headache Disorder

Throughout the current appeal, the veteran has asserted that 
the in-service 1983 injury to his cervical spine also 
resulted in his development of persistent headaches.  See, 
e.g., T. at 3-5.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  Service medical 
records reflect treatment for complaints of headaches on 
several occasions between October 1989 and June 1995.  
Tension headaches were assessed.  At the May 1997 retirement 
examination, the veteran reported that he had previously 
experienced, or was experiencing at that time, frequent or 
severe headaches.  However, a neurological evaluation 
completed at that time was normal.  No chronic headache 
disability was shown.  

According to a private medical record dated in August 2001, 
the veteran's treating physician diagnosed chronic muscular 
contraction headaches.  MRI completed on the veteran's brain 
later in August 2001 was normal.  A VA miscellaneous 
neurological disorders examination conducted in February 2005 
provided a diagnosis of tension headaches.  

Significantly, the claims folder contains no competent 
evidence of an association between the veteran's headaches 
(which have been defined as chronic muscular contraction 
headaches and tension headaches) and his active military 
duty.  In fact, the veteran's treating physician specifically 
concluded in August 2001 that the veteran's headaches are 
"likely secondary to" his cervical spine pathology.  
Furthermore, the examiner who conducted the VA miscellaneous 
neurological disorders examination in February 2005 expressed 
his opinion that the veteran's headaches are not associated 
with service.  In support of this conclusion, the examiner 
cited the lack of competent evidence of continuity of 
pertinent symptomatology.  Additionally, the examiner 
concluded that "[i]t is at least as likely as not that . . . 
[the veteran's] tension headaches are related to his cervical 
disk disease and associated muscle spasm."  Importantly, the 
claims folder contains no competent evidence refuting these 
medical opinions.  

Clearly, the claims folder contains no competent evidence 
supporting a finding of the existence of the veteran's 
chronic headache disability (which has been characterized as 
chronic muscular contraction headaches and tension headaches) 
during his active military duty.  Specifically, as the Board 
has discussed in this decision, despite the complaints of 
headaches on several occasions between October 1989 and June 
1995, no chronic headache disorder was shown during the 
veteran's active military duty.  In fact, the May 1997 
retirement examination demonstrated a normal neurological 
system.  No chronic headache disability was shown.  

Additionally, the currently diagnosed headache disabilities 
have not been found to be otherwise related to the veteran's 
active service.  Citing the lack of competent evidence of 
continuity of relevant symptomatology, the examiner who 
conducted the February 2005 VA miscellaneous neurological 
disorders examination expressed his opinion that the 
veteran's tension headaches are not related to his active 
military duty.  Both this examiner, as well as the veteran's 
treating physician, have concluded that the veteran's 
headaches are likely associated with is cervical spine 
pathology.  As the Board has previously discussed in this 
decision, service connection is not warranted for the 
veteran's cervical spine disability.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a chronic headache disability.  The doctrine 
of reasonable doubt is, therefore, not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

B.  Increased Rating Claim

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Initially, by a November 1997 rating action, the RO 
granted service connection for retropatellar pain syndrome of 
both knees and awarded a compensable evaluation of 
10 percent, effective from October 1997, for this 
service-connected disability.  

In August 2001, the veteran filed his current claim for an 
increased rating for his service-connected bilateral knee 
disability.  By the May 2002 rating action, the RO confirmed 
the originally assigned evaluation of 10 percent for this 
disorder.  The veteran's service-connected bilateral 
retropatellar pain syndrome remains evaluated as 10 percent 
disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
bilateral retropatellar pain syndrome, by analogy, as 
traumatic arthritis.  In this regard, the Board notes that 
arthritis which is due to trauma and which is substantiated 
by X-ray findings will be rated, by analogy, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5003 (2004).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  Specifically, a compensable rating of 10 percent 
will be assigned with evidence of limitation of flexion of 
the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2004).  The next higher evaluation of 20 percent 
requires evidence of limitation of flexion of the leg to 
30 degrees.  Id.  The highest rating allowable pursuant to 
this diagnostic code, 30 percent, necessitates evidence of 
limitation of flexion of the leg to 15 degrees.  Id.  

According to the diagnostic code which rates impairment 
resulting from limitation of extension of the leg, evidence 
of such limitation to 10 degrees will result in the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The next higher rating of 
20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the service-connected 
bilateral retropatellar pain syndrome requires consideration 
of any associated limitation of motion of the veteran's 
knees.  See, 38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261(2004).  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet. App. 202 
(1995) requires that problems such as pain on use be 
specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2004).  

Evidence of slight recurrent subluxation or lateral 
instability warrants the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  The next higher evaluation of 20 percent requires 
evidence of moderate recurrent subluxation or lateral 
instability.  Id.  The highest rating allowable pursuant to 
this Diagnostic Code, 30 percent, requires evidence of severe 
recurrent subluxation or lateral instability.  Id.  

The concept of pyramiding requires the avoidance of the 
rating of the same service-connected disability, or the same 
manifestations of a service-connected disorder, under 
different diagnostic codes.  38 C.F.R. § 4.14 (2004).  It is 
possible, though, for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The veteran contends that his service-connected bilateral 
retropatellar pain syndrome is more severe than the current 
10 percent rating indicates.  In particular, the veteran has 
reported a worsening of his knee pain, which he now describes 
as constant pain particularly after prolonged standing and 
walking.  In addition, the veteran has complained of swelling 
in his knee joints upon prolonged standing and walking.  See, 
e.g., T. at 4.  Further, at the recent personal hearing, the 
veteran testified that he wears "a little rubber sleeve" on 
each of his knees to keep the joints "in place."  Id.  The 
veteran's descriptions of this service-connected pathology 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, the veteran's 
descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

VA examinations conducted on the veteran's knees during the 
current appeal reflect the presence of mild crepitus but are 
otherwise normal.  In particular, these evaluations 
demonstrate normal range of motion, no swelling, and 
stability of both knees as well as a normal gait.  X-rays 
taken of the veteran's knees have also been normal.  

Clearly, normal range of motion of the veteran's knees does 
not even approach limitation of extension to 10 degrees or 
more or limitation of flexion to 45 degrees or more, which is 
required for a grant of a compensable evaluation of 
10 percent.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5260 & 
5261 (2004).  See also, 38 C.F.R. § 4.71, Plate II (2004).  
Consequently, a disability rating greater than the currently 
assigned evaluation of 10 percent for the veteran's 
service-connected bilateral knee disability is not warranted.  

The Board acknowledges the veteran's complaints of bilateral 
knee pain.  In addition, examination of the veteran's knees 
has demonstrated mild crepitus.  Importantly, however, the 
examiner who conducted the recent VA joints examination of 
the veteran's knees in January 2005 concluded that the 
veteran's chronic knee strain is only mild and that he 
experiences only mild functional impairment from this 
disability with no additional limitations.  Moreover, 
examination of the veteran's knees has reflected normal range 
of motion, no swelling, and stability of these joints as well 
as a normal gait.  

In light of these negative evaluation findings, the Board 
concludes that a disability rating greater than the currently 
assigned evaluation of 10 percent for the service-connected 
bilateral knee disability, based upon functional impairment, 
pain, and weakness that the veteran experiences as a 
consequence of use of these lower extremities is not 
warranted.  The currently assigned rating of 10 percent 
adequately portrays the functional impairment (including pain 
and weakness) that the veteran experiences as a result of his 
service-connected bilateral retropatellar pain syndrome.  See 
DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, & 5261.  

Furthermore, as the Board has noted, examination of the 
veteran's knees has demonstrated stability of these joints.  
Without objective evidence of any recurrent subluxation or 
lateral instability, a separate evaluation for such pathology 
may not be awarded.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004) (which stipulates that evidence of slight 
recurrent subluxation or lateral instability is necessary for 
the grant of a compensable evaluation of 10 percent).  

Under these circumstances, therefore, a basis upon which to 
assign an increased schedular evaluation for the veteran's 
service-connected retropatellar pain syndrome has not been 
presented.  His appeal regarding this claim must, then, be 
denied.  (In adjudicating this increased rating claim, the 
Board has considered the possibility of separate compensable 
evaluations for each of the veteran's knees.  Significantly, 
however, in light of the relatively negative objective 
evaluation findings, the Board finds that the grant of even 
separate ratings of 10 percent for each of the veteran's 
knees is not warranted.)  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected 
retropatellar pain syndrome has resulted in marked 
interference with his employment or require frequent periods 
of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected retropatellar pain syndrome has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The claim of entitlement to service connection for a spinal 
disability is denied.  

The claim of entitlement to service connection for a left 
shoulder disability is denied.  

The claim of entitlement to service connection for a chronic 
headache disorder is denied.  

The claim of entitlement to a disability rating greater than 
10 percent for the service-connected retropatellar pain 
syndrome of both knees is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


